COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Retired Judge Hodges ∗


MOORE BROTHERS COMPANY, INC. AND
 COMMONWEALTH CONTRACTOR’S GROUP
 SELF-INSURANCE ASSOCIATION
                                                                MEMORANDUM OPINION∗*
v.     Record No. 2301-09-4                                         PER CURIAM
                                                                  FEBRUARY 16, 2010
JESSE DANIEL WOLFE


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (J. David Griffin; Winchester Law Group, P.C., on brief), for
                 appellants.

                 (Robert B. Guntharp; Richie Law Firm, P.L.C., on brief), for
                 appellee.


       Moore Brothers Company, Inc., and its insurer, Commonwealth Contractor’s Group

Self-Insurance Association (employer) appeal a decision of the Workers’ Compensation

Commission (1) concluding claimant sustained a permanent total impairment and that he

qualified for lifetime disability benefits; (2) relying upon Dr. Hensley’s expert testimony that

claimant could not obtain a job in the competitive labor market; (3) finding claimant proved he

was unable to use his arms in any gainful employment; and (4) rejecting the employer’s

rehabilitation consultant’s testimony because the consultant had not assisted claimant in

obtaining a job in the ten years since claimant’s injury. We have reviewed the record and the

commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for the


       ∗
        Retired Judge Hodges took part in the consideration of this case by designation pursuant
to Code § 17.1-400(D).
      **
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
reasons stated by the commission in its final opinion. See Wolfe v. Moore Bros. Co., VWC File

No. 189-60-79 (Sept. 18, 2009). We dispense with oral argument and summarily affirm because

the facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                        Affirmed.




                                           -2-